                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                       )
                                                  )
                         Plaintiff,               )
                                                  )
  v.                                              )                   No. 3:19-CR-220-TAV-DCP
                                                  )
  BRYAN CORNELIUS,                                )
                                                  )
                         Defendant.               )
                                                  )


                                  MEMORANDUM AND ORDER

                 All pretrial motions in this case have been referred to the undersigned pursuant to

  28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case came before the Court on August 7, 2020, by

  video conference for a motion hearing on defense counsel’s Motion to Substitute Counsel [Doc.

  208], filed on July 27, 2020. Assistant United States Attorney Cynthia F. Davidson appeared by

  video conference on behalf of the Government. Assistant Federal Defender Mary Margaret

  Kincaid and Defendant Bryan Cornelius also appeared by video conference, as did CJA Panel

  Attorney Norman D. McKellar.

                 The Court appointed [Doc. 10] Assistant Defender Kincaid and the Federal

  Defender Services of Eastern Tennessee (“FDS”) to represent Defendant Cornelius at his initial

  appearance on December 20, 2019. In her motion, Ms. Kincaid asks the Court to substitute new

  counsel for Defendant Cornelius, because he no longer trusts her legal advice. She states that the

  deterioration of the attorney-client relationship prevents her from working effectively with the

  Defendant to prepare his case for trial.




Case 3:19-cr-00220-TAV-DCP Document 214 Filed 08/10/20 Page 1 of 3 PageID #: 557
                 During the August 7 video conference, the Court conducted a sealed, ex parte

  hearing in order to learn the nature and extent of the problems with the attorney-client

  relationship. Without going into the confidential nature of that discussion, the Court finds that

  the Defendant’s confidence in counsel has eroded. This loss of trust in the attorney-client

  relationship compromises Ms. Kincaid’s ability to present an adequate defense and to render

  effective assistance of counsel.   While the attorney-client relationship could potentially be

  repaired, if given enough time, the Court finds, based upon the current posture of the case, it is

  appropriate to have new counsel take a fresh look at this case and advise the Defendant on how

  to proceed. Accordingly, the Court finds that good cause exists to substitute new counsel under

  the unique circumstances of this case.

                 Based upon good cause shown, the Motion to Substitute Counsel [Doc. 208] is

  GRANTED, and Ms. Kincaid and FDS are relieved as counsel of record for the Defendant. See

  Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985) (holding that a defendant seeking to

  substitute counsel must show good cause). The Court recognizes the need for the Defendant to

  be represented continuously by counsel. Attorney Norman D. McKellar was present at the

  hearing and agreed to accept representation of the Defendant. The Court SUBSTITUTES and

  APPOINTS Mr. McKellar under the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, as

  counsel of record for Defendant Cornelius. Defendant Cornelius is encouraged to make every

  effort to work with Mr. McKellar through the remainder of this case. The Court admonished the

  Defendant that it would not be inclined to substitute counsel again, absent an actual conflict of

  interest or other extraordinary circumstances. The Court directed Ms. Kincaid to provide the

  discovery and the Defendant’s file to Mr. McKellar as soon as possible.




                                                  2

Case 3:19-cr-00220-TAV-DCP Document 214 Filed 08/10/20 Page 2 of 3 PageID #: 558
             Accordingly, it is ORDERED:


             (1) The Motion to Substitute Counsel [Doc. 208] is GRANTED;

             (2) Assistant Federal Defender Mary Margaret Kincaid and FDS
                 are RELIEVED of their representation of the Defendant. Ms.
                 Kincaid is DIRECTED to provide all discovery and the
                 Defendant’s file to new counsel as soon as possible; and

             (3) Attorney Norman D. McKellar is SUBSTITUTED and
                 APPOINTED as Defendant Cornelius’s counsel of record
                 under the CJA.

             IT IS SO ORDERED.


                                               ENTER:



                                                ________________________________
                                               Debra C. Poplin
                                               United States Magistrate Judge




                                           3

Case 3:19-cr-00220-TAV-DCP Document 214 Filed 08/10/20 Page 3 of 3 PageID #: 559
